DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prosecution of this application has been reopened after the brief was filed on 11/11/21 and newly discovered art. See the rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US 5,917,242, previously cited, hereinafter, Ball.)
In regard to claim 1, in figs. 1-2. For example, Ball discloses a system 10, 40 (fig. 2) (or a semiconductor assembly, col. 5, lines 50-55),  comprising:
a metal substrate 14, or leadframe 46 (or leadframe or conductor-carrying substrate, col. 5, lines 52-55), the substrate comprising a lead 14, also in fig. 2, the substrate comprises a lead 58;
a solder barrier 62 (or dielectric or insulative material which may be functioned as a solder barrier, col. 6, lines 33-35) formed on the lead, the solder barrier including a linear shape from a top view of the system (not shown) wherein the solder barrier is not exposed from a surface of the system (a sealing compound or glob top is used to insulate the assembly, not shown, see col. 6, lines 9-11; see also col. 6, lines 35-45; fig.2 also shows that the element 62 is not exposed);
a solder bump 54 (col. 1, lines 15-20 and col. 6, lines 29-34) adjacent the solder barrier, wherein the solder barrier is only on one side of the solder bump; and
a die 42 (col. 6, lines 18-20) having an active surface coupled to the solder bump.
Regarding claim 5, Ball further comprising:
a mold compound 32 formed over at least a portion of the substrate. Fig. 1.
Regarding claim 6, wherein the die inherently comprises an integrated circuit electrically coupled to the lead. Such circuit is connected through the solder balls and also wire 66/28.
Regarding claim 23, Ball further discloses wherein substrate comprises a plurality of leads forming gaps therebetween (fig. 2), the plurality of leads including the lead,
wherein the solder barrier is one of a plurality of solder barriers formed on the plurality of leads,
wherein the solder bump is one of a plurality of solder bumps adjacent the plurality of solder barriers,
wherein the active surface of the die is coupled to each of the plurality of solder bumps (fig. 2.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied to claim 1 above, and further in view of Gupta et al. (2018/0190608, previously cited, hereinafter, Gupta.)
Regarding claim 2, Ball discloses all of the claimed limitations as mentioned above. Ball also discloses the materials of the solder barrier 62 as a film of dielectric or insulative material except the exact known material as currently claimed, resin. It should be noted, resin is a form of insulating material and widely used in the art of semiconductor packaging since it is widely available and as a high level of insulation and protection. For instance, Gupta, in fig. 2A, discloses an analogous semiconductor package 200 (para [0028]) including a metal substrate, or leadframe, including lead 203 (para [0028]), solder barrier, or reflow wall 210 formed on the substrate (para 0028]), and a die 110 formed on the lead 203 through the conductive element 108 (para [0028].) Gupta further teaches that the reflow wall 210 is made of polymeric material. This material may be formed by resin, a known insulating material (para [0030].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to appreciate that the insulative material may be resin in order to take the advantage as mentioned above, support and protection.
In regard to claim 4 wherein the solder barrier comprises metallic dots (see Gupta’s para [0040].)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied to claim 1 above, and further in view of SHI (US 2016/0126166, newly cited, hereinafter, Shi.)
Regarding claim 3, Ball discloses all of the claimed limitations as mentioned above, except further comprising a plating finish on the lead, wherein the solder barrier is formed on the plating finish. It should be noted, the limitation “plating” appears to be a method of forming a layer on the lead, for example electroplating. Thus, it is considered to be a product by process limitation and is not given a patentable weight in a product claim. Nevertheless, Shi, in figs. 3A-3C, discloses an analogous semiconductor package (para [0049]), a metal substrate 206 (para [0051], leadframes are made of metals!), insulation layer 208 (para[ 0050]) formed on the substrate, a die201 formed and connected to the substrate through solder balls 204 (para [0042].) Shi also further discloses a plating layer 207 formed by electroplating or printing (para [0083]) on the substrate where the solder ball and insulating layer (barrier) formed on in order to provide adhesion between the elements. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form an adhesive layer as taught in order to take the known advantage.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied to claim 1 above, and further in view of Jiang (US 2012/0153447, newly cited.)
Regarding claim 7, Ball discloses all of the claimed limitations as mentioned above, except the metal leadframe is made of copper. It should be noted copper is a known conductive material and widely used in semiconductor devices, for example, leadframe, wire, pads, etc. since it has high conductivity and widely available. For instance, Jiang, in figs. 1A-1F, discloses an analogous package (para [0029]), a leadframe, or metal substrate, 105, the substrate includes a lead 106. Jiang further teaches that the lead is made of copper (para [0029].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known material as taught in order to take the advantage.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied to claim 1 above, and further in view of Nakazawa et al. (US 5,929,511, previously cited, hereinafter, Nakazawa.)
In regard to claims 8 and 9, Ball discloses all of the claimed limitations as mentioned above. Ball also further discloses the plating element is made of metal, except the exact metals as currently claimed. Nevertheless, these metals are known in the art due to their conductivity and adhesion properties and availability at the time. For instance, Nakazawa, in figs. 1-4, discloses an analogous semiconductor package (para [0025]) including a semiconductor die 2 formed on a metal substrate 1 with copper leads 20(para [0026]), and the leads are plated with gold (layer 23), nickel (layer 21), and palladium (layer22), and gold layer 23, for example, in order to provide a good bond, or adhesion. This is common in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known materials as taught in order to take the advantage.
Claims 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Nakazawa.
In regard to claims 18 and 21, similar to claim 1 above, Ball discloses most of the claimed limitation (see above discussion regarding claim 1.) Ball, however, does not expressly disclose how the leads are constructed as currently claimed, for example, plated with metals such as gold, palladium, and nickel.
Nakazawa (see also above discussion of claims 8 and 9), in figs. 1-4, discloses an analogous semiconductor package (para [0025]) including a semiconductor die 2 formed on a metal substrate 1 with copper leads 20 (para [0026]), and the leads are plated with gold (layer 23), nickel (layer 21), and palladium (layer22), and gold layer 23, for example, in order to provide a good bond, or adhesion. This is common in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known materials as taught in order to take the advantage.
Furthermore, Ball and Nagazawa show the leads are part of a leadframe and gaps formed among the leads within the leadframe. The chip is a flip-chip and formed upside down on the substrate through the solder ball as discussed above.
Regarding claim 19, Nakazawa also further teaches the lead, metal, made of copper.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball and Nakazawa as applied to claim 18 above, and further in view of Gupta et al. (2018/0190608, previously cited, hereinafter, Gupta.)
Regarding claim 20, see the above discussion regarding claim 2.


Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
In the remarks on pages 6-7. The Applicant argues that the cited art does not show “the solder barrier including a linear shape from a top view of the system.” As addressed in the above rejection regarding claims 1 and 18, Ball discloses solder barrier, or insulating element, 62. The element 62 is formed in a shape that is identical to the shape of the solder barrier as currently claimed. It is considered to be linear since the size and the shape are the same as seen in the cross section, fig. 2. Even though ball does not show the top view of the device. However, since the dimensions of the elements 62 are the same, same thickness and having the same flat top (see fig.2.) It is concluded that Ball inherently discloses that the barrier is indeed has a linear shape, or profile. This limitation was also addressed in the previous office action issued on 3/11/21. Applicant further submits that the Office admitted that Ball does not show this limitation. In the office action, page 3, the office action states, “the solder barrier including a linear shape from a top view. The office did admit that the prior art, Ball, did not show the top view of the invention. Nonetheless, the linear is inherently shown because the elements are identical and have similar shape, square and flat on the top with even thickness. Furthermore, there is no where in the current specification mention the “linear” feature. The office did not object to this because it was also considered an inherent limitation and was understood that since the barrier as disclosed has the same dimension and flat top surfaces that are even with each other. Thus, the prior art discloses all of the claimed limitations and the rejection is maintained.
On page 7 of the remarks, Applicant argues that the examiner has not established the obviousness of claim 18, the prior art does not show “the barrier including a linear shape from a top view.”  The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
Regarding the substance of the examiner’s obviousness rejection as argued on page 7 of the remarks, the requirements for obviousness are discussed in MPEP § 2142.  As explained in the previous Office action, and above discussion, response to the argument section above.  The rejection of claim 18 is proper, therefore, maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814